


PURCHASE & SALE AGREEMENT
(WORTHINGTON BLOCKS IV AND V)
(JEFFERSON COUNTY, WASHINGTON)

POPE RESOURCES, a Delaware limited partnership (“BUYER”), hereby agrees to
purchase from the ESTATE OF TRENA B. WORTHINGTON, deceased, (“SELLER”), and
SELLER, subject to the terms and conditions contained herein, hereby agrees to
sell and convey to BUYER that certain real estate located in Jefferson County,
Washington, described on Exhibit A attached hereto, together with all rights,
privileges and easements appurtenant thereto (“the Property”), for the price and
upon the following terms and conditions:

1.             PURCHASE PRICE; EARNEST MONEY DEPOSIT.

BUYER hereby agrees to pay for the Property the amount of TWELVE MILLION THREE
HUNDRED THOUSAND DOLLARS (US$12,300,000) (“the Purchase Price”).

As part of a sealed bid on the Property, BUYER proffered a check payable to
THURSTON COUNTY TITLE COMPANY, INC. (“the Title Company”) in the sum of ONE
MILLION TWO HUNDRED FIFTY THOUSAND DOLLARS (US$1,250,000). BUYER acknowledges
and agrees that such sum exceeds ten percent (10%) of the Purchase Price. Upon
signing of this Agreement by SELLER (which date shall be “the date of this
Agreement”), that check shall be deposited and held by the Title Company in an
insured, interest-bearing account; all principal and interest in such account is
herein referred to as the “Earnest Money Deposit”.

2.               TERMS OF SALE.

At Closing (defined as the date the purchase price is paid to SELLER and the
deed is recorded) the balance of Purchase Price shall be paid to SELLER in cash,
by official bank cashier’s check, or by wiring immediately available Federal
Funds to the closing agent or to such bank account as SELLER shall designate to
BUYER. The Earnest Money Deposit shall be credited against the Purchase Price.

3.               CLOSING AND RELATED COSTS.

SELLER shall pay the premium for a standard coverage owner’s title insurance
policy without endorsements or extended coverage, in the amount of the Purchase
Price, one-half of the closing escrow agent’s fee, SELLER’S attorneys fees
incurred in this transaction, all recording fees to record documents needed to
clear any title exceptions required to be removed by SELLER under the terms
hereof, documentary stamps, and the real estate excise taxes. BUYER shall pay
all other closing costs and settlement expenses, including without limitation,
use or other taxes, recording fees to record the deed from SELLER, all fees and
expenses of BUYER’S attorneys, premiums for any title policy endorsements or
extended coverage, one-half of the closing escrow agent’s fee, as well as any
survey, environmental audit and other due diligence costs of BUYER. Real estate
taxes, and utilities constituting liens shall be prorated as of the date of
Closing. BUYER shall be responsible and shall indemnify SELLER for any taxes
attributable to all periods after Closing, including without limitation all
taxes, interest and penalties levied and assessed if BUYER’S acquisition of the
Property results in a change in the forest, open space, timberland or similar
non-ad valorem tax classification or designation applicable to the Property.
SELLER shall not be obligated or under any duty to close this transaction in the
event of the filing of any bankruptcy or insolvency petition or action by or
against BUYER. Neither party shall have any obligation to the other and this
Agreement shall become effective and in full force only when this Agreement is
duly and properly executed, authorized and delivered by the parties hereto.




Purchase and Sale Agreement – page 1 of 25

--------------------------------------------------------------------------------




4.              CONVEYANCE.

SELLER has delivered to BUYER a copy of the commitment for title insurance (the
“Title Report”) for the Property issued by Jefferson Title Company under Order
No. 63124 and Supplemental No. 1 thereto. At Closing, SELLER shall convey the
Property by Special Warranty Deed (the “Deed”) in substantially the form
attached as Exhibit B. The Deed shall be subject to (a) all matters of record,
including without limitation the title exceptions disclosed in the Title Report,
except (i) Title Report Special Exception No. 12 relating to Easement Agreement
dated December 10, 1999, recorded on March 15, 2000, under Jefferson County
Auditor’s File No. 431936, and (ii) Title Report Special Exception No. 17
relating to Quit Claim Deeds recorded under Jefferson County Auditor’s File Nos.
356244 and 356797; (b) the matters disclosed in this Agreement; (c) current and
subsequent real estate taxes; (d) all outstanding mineral rights or
reservations; (e) roadways; (f) rights of way; (g) other easements; and (h) all
other matters affecting title to the Property which would be disclosed by a
thorough physical inspection or an accurate survey of the Property (the
“Permitted Exceptions”). SELLER covenants to cause Title Report Special
Exception No. 12 relating to Easement Agreement dated December 10, 1999,
recorded on March 15, 2000, under Jefferson County Auditor’s File No. 431936,
and Title Report Special Exception No. 17 relating to Quit Claim Deeds recorded
under Jefferson County Auditor’s File Nos. 356244 and 356797, to be removed from
the Title Report prior to Closing, and such exceptions shall not appear in the
title insurance policy to be issued to BUYER at or after Closing.

5.             CLOSING.

Closing shall occur on any date selected by SELLER that is fourteen (14) days or
more after SELLER’s written notice to BUYER of such closing date. If Closing
does not occur by close of business December 1, 2004, then this Agreement shall
terminate effective that date, unless the date of Closing is extended in writing
by mutual agreement. THE PARTIES AGREE THAT TIME IS OF THE ESSENCE WITH RESPECT
TO THIS AGREEMENT. Notwithstanding the foregoing, in the event that either
BUYER, SELLER, or the closing agent is prevented from completing the Closing
because of any event outside their reasonable control notwithstanding the
exercise of due care, including without limitation any act of war, act of
terrorism, labor strike, unavailability of banking or delivery services, or
natural disaster, then the Closing shall be postponed until the next business
day upon which the Closing is not prevented by such event, provided, however,
that in no event shall the Closing occur after the termination date set forth
above. Closing shall be through an independent escrow established with Thurston
County Title Company, 105 E. Eighth Avenue, Olympia, WA 98501. BUYER shall have
possession of the Property upon Closing.




Purchase and Sale Agreement – page 2 of 25

--------------------------------------------------------------------------------




6.              BREACH; REMEDIES.

If SELLER defaults hereunder or fails, without legal excuse, to close as
required herein, BUYER, at its election, may (a) terminate this Agreement and
obtain a refund of the Earnest Money Deposit or (b) bring an action for specific
performance. If BUYER defaults hereunder or fails, without legal excuse, to
close as required herein, SELLER, at its election, may (a) terminate this
Agreement and receive the Earnest Money Deposit as liquidated damages and not as
a penalty, the Earnest Money Deposit constituting, in such event, a reasonable
estimate of SELLER’S damages, (b) bring an action for specific performance, (c)
terminate SELLER’S obligations to perform further under this Agreement and bring
an action for damages, or (d) pursue any and all remedies in addition to or by
way of alternative to the foregoing available at law or in equity.

BUYER and SELLER expressly agree that (i) in the event of BUYER’S failure to
close without legal excuse actual damages may be difficult to ascertain, (ii)
the Earnest Money Deposit has been specifically negotiated and represents the
parties’ reasonable estimation of the damages considering all of the
circumstances existing on the date of this Agreement, including the relationship
of the sum to the range of harm to SELLER that reasonably could be anticipated
and the expectation that proof of actual damages would be impractical or
extremely difficult, and (iii) the disbursement of the Earnest Money Deposit to
SELLER in such event constitutes liquidated damages, not a penalty, and
represents compensation for the detriment to SELLER resulting from the removal
of the Property from the market, entering into this Agreement rather than
selling to other potential purchasers, and carrying costs and loss of earnings
on the amount of the purchase price resulting from a delay in Closing. BUYER
hereby waives all rights or benefits of any law, rule or regulation, now or
hereinafter existing, which would allow BUYER following BUYER’S failure to
purchase the Property (which event would constitute BUYER’S default), to claim a
refund of the Earnest Money Deposit as unearned earnest money, a penalty or on
any other basis.




Purchase and Sale Agreement – page 3 of 25

--------------------------------------------------------------------------------




7.              CONDITION OF PROPERTY.

BUYER acknowledges and agrees for itself and its successors and assigns (i) that
it has inspected and is thoroughly familiar with the Property and its physical
aspects and is acquiring the Property in its “as is” condition, (ii) that BUYER
assumes the responsibility and risks of all defects to and conditions in the
Property, including defects and conditions, if any, that cannot be observed by
inspection, (iii) that SELLER has not made and makes no representations or
warranties of any kind with respect to acreage or the condition of the Property
or its fitness, suitability or acceptability for any particular use or purpose;
(iv) that SELLER shall not be liable for any latent or patent defects therein,
(v) SELLER is selling the Property by the tract or parcel only, it being
understood and agreed that the acreage of the Property is not guaranteed or
warranted in any way by SELLER, and (vi) that SELLER shall have no obligation to
repair or make any improvements to the condition of the Property prior to
Closing. By purchasing the Property, BUYER acknowledges and agrees for itself
and its successors and assigns (i) that it has been given a reasonable
opportunity to inspect and to investigate the Property and the timber thereon
either independently or through agents of BUYER’S choosing, (ii) that any
information, whether written or oral, or in the form of maps, surveys, cruise
data, inventory information, plats, soil reports, engineering studies,
environmental studies, inspection reports, plans, specifications, or any other
information whatsoever, without exception, pertaining to the Property and the
timber thereon, any and all other matters concerning the condition, suitability,
integrity, marketability, compliance with law, or other attributes or aspects of
the Property and the timber thereon, is furnished to BUYER solely as a courtesy,
that neither SELLER nor its representatives have warranted or verified the
accuracy of any statements or other information therein contained nor the
qualifications of the persons preparing such information, (iii) that access is
not guaranteed by SELLER and that BUYER is responsible for determining access to
the Property, including, contacting any responsible government agencies
regarding access permits, restrictions or existing hazards, (iv) that mineral
rights will not be included if not currently owned by SELLER, (v) that BUYER is
also responsible for evaluating whether the Property is suitable for BUYER’S
intended purpose and any and all environmental, land use, regulatory and other
constraints relating to the use of the Property or the harvest of timber
therefrom, (vi) that BUYER shall be solely responsible for obtaining all permits
and licenses, if any, required of or by BUYER to carry on its intended
operations or activities on the Property, and (vii) that BUYER is responsible
for determining the existence or nonexistence of access or from the Property or
any portion thereof, whether the Property or any portion thereof is within any
flood plain, flood prone area, watershed or “wetlands” area, the availability of
water, sewer, electrical, gas, or other utility services or the amount and type
of timber on the Property.

Without limiting the generality of the foregoing, SELLER EXPRESSLY DISCLAIMS ALL
WARRANTIES RELATING TO THE PROPERTY, INCLUDING, WITHOUT LIMITATION ANY IMPLIED
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND SUITABILITY
FOR BUYER’S INTENDED USE AS WELL AS ANY WARRANTY WHATSOEVER WITH RESPECT TO THE
MARKETABILITY, HARVESTABILITY, AGE, SPECIES MIX, SITE CLASSIFICATION, BOUNDARIES
OF THE TIMBER OR THE PROPERTY, QUANTITIES, GRADES, OR QUALITY OF ANY TIMBER OR
MINERALS ON THE PROPERTY, PRESENCE OR ABSENCE OF THREATENED OR ENDANGERED
SPECIES OR HAZARDOUS MATERIALS OR THE AVAILABILITY OR ADEQUACY OF ACCESS TO THE
PROPERTY.

8.              REPRESENTATIONS AND WARRANTIES OF SELLER.

SELLER hereby represents and warrants to BUYER as follows (such representations
and warranties shall be true as of the date hereof and as of Closing):

                8.1           Status of Estate. SELLER is the Estate of Trena B.
Worthington, a deceased person. The Estate is under probate in Thurston County,
Washington, Superior Court Cause No.03-4-00350-1.




Purchase and Sale Agreement – page 4 of 25

--------------------------------------------------------------------------------




                8.2           Personal Representative’s Authority. SELLER is
acting through its Personal Representative, Dorothy M. Wack, who has all the
power and authority to execute, deliver and perform all of SELLER’S obligations
under this Agreement. This Agreement is a valid obligation binding upon the
SELLER in accordance with its terms.

                8.3           No Adverse Results from Sale. The execution and
delivery of this Agreement and the consummation of the transaction contemplated
hereby will neither constitute an event of default under any agreement to which
SELLER is a party, or by which SELLER is bound, nor an event which would result
in the creation or imposition of any valid lien, charge or encumbrance on the
Property.

                8.4           No Restriction. There is neither pending nor, to
the best of SELLER’S knowledge, threatened, any legal action, arbitration, or
administrative hearing before any governmental authority to which SELLER is a
party and which could enjoin or restrict SELLER’S right or ability to perform
its obligations under this Agreement.

9.              REPRESENTATIONS AND WARRANTIES OF BUYER.

BUYER hereby makes the following representations and warranties, each of which
is material and is being relied upon by SELLER and is true as of the date hereof
and will be true as of Closing:

                9.1           Incorporation. BUYER is a limited partnership duly
organized, validly existing, and in good standing under the laws of the State of
Delaware and authorized to transact business in the State of Washington.

                9.2           Corporate Authorization. BUYER has all the power
and authority to execute, deliver, and perform all of BUYER’S obligations under
this Agreement. This Agreement is a valid obligation binding upon the BUYER in
accordance with its terms.

                9.3           No Adverse Results from Sale. The execution and
delivery of this Agreement and the consummation of the transaction contemplated
hereby will neither constitute an event of default under any agreement to which
BUYER is a party, or by which BUYER is bound, nor an event which would result in
the creation or imposition of any valid lien, charge or encumbrance on the
Property.

                9.4           No Restriction. There is neither pending nor, to
the best of BUYER’S knowledge, threatened, any legal action, arbitration, or
administrative hearing before any governmental authority to which BUYER is a
party and which could enjoin or restrict BUYER’S right or ability to perform its
obligations under this Agreement.

                9.5           Insolvency. There are no attachments, executions,
assignments for the benefit of creditors, or proceedings in bankruptcy or under
any other debtor relief laws contemplated by or pending or, to the best of
BUYER’S knowledge, threatened by or against BUYER.




Purchase and Sale Agreement – page 5 of 25

--------------------------------------------------------------------------------




                9.6           Document Review. BUYER has had a full and complete
opportunity to review all recorded documents affecting the Property (as
disclosed in the Title Report) and accepts and approves the same.

                9.7           Due Diligence. BUYER acknowledges and agrees that
BUYER is solely responsible for performing its due diligence with respect to the
purchase of the Property, including without limitation determining the boundary
lines and corners of the Property and that SELLER and SELLER’S representatives
have not made any representations or warranties with respect to the same. By
purchasing the Property BUYER acknowledges that it is fully satisfied with the
results of its due diligence.

                9.8           Sufficient Funds. BUYER has sufficient funds to
close this transaction.

10.          INDEMNITY.

Each party (the “Indemnitor”) agrees to indemnify and hold harmless the other
party (the “Indemnitee”) from and against any and all claims, losses,
liabilities, and expenses (including reasonable attorneys’ fees at trial and on
any appeal or review) incurred by the Indemnitee and arising out of any breach
of any representation or warranty of the Indemnitor contained in this Agreement,
provided that notice of such breach is given in writing not later than two years
following the Closing Date. BUYER shall indemnify, defend and hold SELLER
harmless from any claim by a third party or any fines, penalties or clean up
obligations under any applicable laws arising in any manner out of the
operations or activities of BUYER on the Property after BUYER takes possession
of the Property.

11.          RISK OF LOSS OR DAMAGE.

SELLER shall bear the risk of loss or damage to the Property and improvements
thereon from any cause whatsoever, or condemnation of any portion of the
Property, prior to Closing. In the event of such loss, damage, or condemnation
prior to Closing, BUYER, at its election, may terminate this Agreement. If BUYER
does not elect to terminate this Agreement for said reasons, the transaction
shall be closed as otherwise agreed to, without reduction in Purchase Price,
unless the parties shall agree thereto. In the event both parties are not able
to agree to close without reduction in Purchase Price, or agree on any
adjustment in Purchase Price, then this transaction shall terminate without any
further liability of either party to the other, except that SELLER shall refund
to BUYER the Earnest Money Deposit.

12.          BROKER’S FEE.

Neither party has had any contact or dealings regarding the Real Property, or
any communication in connection with the subject of this transaction, through
any licensed real estate broker or other person who can claim a right to a
commission or finder’s fee as a procuring cause of the purchase and sale
contemplated by this Agreement. If any other broker or finder perfects a claim
for a commission or finder’s fee, dealing or communication, the party through
whom the broker or finder makes his or her claim will be responsible for that
commission or fee and shall indemnify, defend and hold harmless the other party
from and against any liability, cost or damages (including attorneys fees and
costs) arising out of that claim.




Purchase and Sale Agreement – page 6 of 25

--------------------------------------------------------------------------------




13.          PROFESSIONAL ADVICE.

BUYER and SELLER each acknowledge that the terms and conditions of this
Agreement affect the parties’ rights and may have tax implications, and that it
is therefore advisable to have this Agreement reviewed by such party’s legal
counsel and/or accountant. Each party is specifically aware that issues such as
the form of deed, agency representation, title insurance, liquidated damages,
financing, and representations and warranties are complicated and that the
parties may require advice that a real estate agent or broker is not qualified
or licensed to give and for which each party should contact its own attorney or
accountant. Furthermore, each party confirms and agrees that (a) it is not
relying on any representations or advice by any real estate agent or broker
involved in this transaction, and (b) it has satisfied itself as to the terms
and conditions of this sale.

14.          ASSIGNMENT, RECORDING AND CONFIDENTIALITY.

This Agreement shall not be assigned or encumbered, or otherwise transferred in
any way, by BUYER without the prior written consent of SELLER which may be
withheld in SELLER’S sole discretion. The foregoing notwithstanding, in the
event BUYER elects to close the purchase of the Property as part of a tax
deferred exchange under Section 1031 of the Internal Revenue Code, SELLER agrees
to reasonably cooperate with BUYER in that regard, so long as the same does not
delay the Closing or cause additional expense or liability to SELLER. This
Agreement shall not be recorded in any County Records or other office where
public records are maintained nor shall BUYER disclose, prior to Closing, the
Purchase Price or other provision of the Agreement or information it discovers
about the Property to any third party other than its lender, appraiser, attorney
or representative integrally involved in this transaction on behalf of the
BUYER, except to the extent required otherwise by any applicable law, ordinance,
or regulation.

15.          ATTORNEY FEES AND COSTS.

In the event suit or action is instituted to enforce or interpret any of the
terms of this Agreement, or of any document required hereby, or to enforce any
right arising out of or in any way connected with this Agreement, or any
document required hereby, or if BUYER is the subject of any bankruptcy
proceedings, the prevailing party shall be entitled to recover from the other
party such sum as the court may adjudge reasonable as attorney fees both at
trial and on appeal of such suit or action, in addition to all other sums
provided by law, including reasonable title insurance company charges or fees
and reasonable and necessary fees, and costs, including but not limited to
expert witness fees.




Purchase and Sale Agreement – page 7 of 25

--------------------------------------------------------------------------------




16.          VALIDITY.

If, for any reason, any clause or provision of this Agreement, or the
application of any such clause or provision in a particular situation,
circumstance or person, should be held unenforceable, invalid or in violation of
law by any court or other tribunal, then the application of such clause or
provision in contexts or to situations, circumstances or persons other than that
in or to which it is held unenforceable, invalid or in violation of the law
shall not be affected thereby, and the remaining clauses and provisions hereof
shall nevertheless remain in full force and effect.

17.          CONTINUING FORESTLAND OBLIGATIONS.

BUYER acknowledges that the Property may be subject to certain continuing
forestland obligations under the forest practices rules adopted pursuant to RCW
76.09.370, including but not limited to the continuing obligations, if any,
listed on the notice which is attached hereto as Exhibit C (the “Continuing
Obligations”). At or before Closing, BUYER agrees to sign and deliver to SELLER
the original of the notice in the form attached hereto as Exhibit C or such
other notice that indicates the BUYER’S knowledge of the Continuing Obligations
as may be required by the Washington Department of Natural Resources (“DNR”) at
the time of Closing. At Closing, SELLER shall send the executed notice to DNR in
accordance with the requirements of RCW 76.09.390. Upon passage of title, BUYER
assumes and agrees to perform the Continuing Obligations at BUYER’S sole cost
and expense in a timely fashion, and to indemnity, defend and hold SELLER
harmless from and against the Continuing Obligations and any claim, loss,
damage, cost or expense resulting from BUYER’S failure to fulfill and perform
the same. The provisions of this indemnity shall survive the Closing.

18.          CONTINUATION OF NON-AD VALOREM TAX CLASSIFICATION.

The Property or a portion thereof may be presently designated or classified as
forestland, timberland, open space or similar non-ad valorem status for property
tax purposed. BUYER shall bear the risk that the Property or a portion thereof
will be removed from such designation or classification as a result of this
transaction. If BUYER’S acquisition of the Property results in a change in the
forestland, open space, timberland or similar non-ad valorem tax classification
or designation applicable to the Property or any portion thereof, BUYER shall
pay at Closing all compensating or “roll back” taxes and related taxes,
interest, liability, and penalties resulting from such change in classification
or designation (collectively, “Roll Back Taxes and Expenses”), and indemnify,
defend and hold SELLER harmless from all such Roll Back Taxes and Expenses.
BUYER recognized that if BUYER wished to request a continuance of the forestland
or timberland or similar non-ad valorem tax classification or designation of the
Property or any portion thereof, then it may be necessary for BUYER to submit
the real estate tax affidavit containing such request and a forest management
plan to the applicable county assessor’s office in advance of the date of
Closing. If BUYER wishes to request such a continuance, SELLER agrees to
cooperate with BUYER by signing the applicable real estate excise tax affidavit
for the transaction prior to Closing, as reasonably requested by BUYER, in order
to have BUYER’S continuance request considered in time for Closing by the
required date. If a forest management plan is required as a condition to
obtaining the continuance of the forestland, timberland or similar non-ad
valorem tax designation or classification of the Property or any portion
thereof, BUYER shall be solely responsible to prepare and timely submit such
plan to the county assessor’s office and all costs in connection with the
preparation and submittal of such plan shall be at BUYER’S sole expense.




Purchase and Sale Agreement – page 8 of 25

--------------------------------------------------------------------------------




19.          MISCELLANEOUS.

This Agreement shall be governed by and interpreted under the laws of the State
of Washington. Venue shall be in the county where the Property is located, or at
the SELLER’S option, Thurston County, Washington. No supplement, modification,
or amendment of this Agreement shall be binding unless executed in writing by
all of the parties. In no event shall the Personal Representative of SELLER have
any personal liability in connection with this Agreement or transaction
contemplated hereunder. The headings and captions in this Agreement are for
purposes of reference only and shall not limit or define the meanings thereof.
The terms BUYER and SELLER, together with any pronoun used in connection
therewith, wherever used in this Agreement shall include the singular and plural
and the masculine and feminine, so far as the context may permit or require.
This Agreement shall inure to and be binding upon heirs, successors and
permitted assigns of the parties hereto, subject to the terms hereof. This
Agreement constitutes the entire agreement between the parties pertaining to its
subject matter and it supersedes all prior and contemporaneous agreements,
representations, and understandings of the parties. No failure of either party
to exercise any power given hereunder or to insist upon strict compliance with
any obligation specified herein, and no custom or practice at variance with the
terms hereof, shall constitute a waiver of either party’s right to demand exact
compliance with the terms hereof. This Agreement may be executed in several
counterparts, each of which shall constitute an executed original hereof.

20.          SURVIVAL.

Portions of this Agreement are intended to survive any expiration or termination
of this Agreement, the Closing of the transaction contemplated hereby, and/or
the execution and delivery of the Deed. Unless otherwise provided herein, all
provisions hereof which contemplate performance after any such event shall so
survive, as shall all representations and warranties, indemnity obligations, the
reciprocal attorneys’ fees provision, and the right to exercise remedies set
forth in Section 6 above.

21.          PUBLICITY.

For the period prior to Closing, and for one year after Closing, neither BUYER
nor SELLER shall release any information to the media or the general public
concerning BUYER’S purchase of the Property, unless both parties have approved
the content thereof, except to the extent required otherwise by any applicable
law, ordinance, or regulation.




Purchase and Sale Agreement – Page 9 of 25

--------------------------------------------------------------------------------




22.          NOTICES.

All notices, requests, demands, and other communications required or permitted
to be given under this Agreement shall be in writing and shall be either served
(i) personally on the party to whom notice is to be given (in which case such
notice shall be deemed to have been duly given on the date of such service),
(ii) sent by Federal Express (or other overnight courier service) (in which
event notice shall be deemed to have been given on the day of receipt), or (iii)
mailed to the party to whom notice is to be given, by first class United States
mail, registered or certified, return receipt requested, postage prepaid, and
properly addressed as follows (in which case such notice shall be deemed to have
been duly given on the third day following the date of such mailing):

TO BUYER:

Pope Resources
19245 Tenth Avenue N.E.
Poulsbo, Washington 98370-7456
Attention:  John T. Shea
360-394-0562

With a copy to:
Marco de Sa e Silva
Davis Wright Tremaine LLP
2600 Century Square
1501 Fourth Avenue
Seattle, Washington 98101
206-628-7766

TO SELLER:

Dorothy M. Wack, Personal Representative
Estate of Trena B. Worthington
c/o Ann Forest Burns
Burns & Williams
Lawyers
5508 35th Avenue NE, Suite 102
Seattle, WA 98105
206 527 5942

23.          COUNTERPARTS; FACSIMILE SIGNATURES.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original agreement, but all of which together shall constitute one
and the same Agreement. The parties authorize each other to deliver such
counterpart original agreements by personal delivery, mail, courier service, or
telephone facsimile transmission (“fax”). The parties authorized each other to
detach and combine original signature pages and fax signature pages and to
consolidate them into a single identical original Agreement. Any one such
completely executed counterpart shall be sufficient proof of this Agreement.




Purchase and Sale Agreement – page 10 of 25

--------------------------------------------------------------------------------




24.          RIGHT OF ENTRY.

The Entry Permit and Indemnity Agreement between BUYER and SELLER (the “Permit”)
shall be amended as follows: the term of the Permit shall be extended from
September 21, 2004, to the date of Closing, expiration, or termination of this
Agreement; the “Property” subject to the Permit shall be limited to the Property
subject to this Agreement; the Entry Purpose under the Permit to be expanded to
include Property marking and survey work relating to the preparation of Forest
Practice Applications; and SELLER waives any right to terminate the Permit until
the expiration or termination of this Agreement.

25.          MUTUAL CONDITION PRECEDENT: COURT APPROVAL.

The obligations of both parties to complete the purchase and sale of the
Property under this Agreement are subject to the condition precedent that SELLER
shall have obtained the approval of this Agreement by Thurston County Superior
Court in the probate of the Estate of Trena B. Worthington, Cause No.
03-4-00350-1, prior to the date of Closing. SELLER’S Personal Representative
shall instruct the Estate’s probate counsel to bring the approval of terms of
sale of the Property under this Agreement before the Court as expeditiously as
possible. SELLER’S Personal Representative has been advised by the Estate’s
probate attorney that the earliest that this matter could be heard by the Court
is October 22, 2004. Upon receipt of the Order of the Court approving the terms
of the sale, SELLER shall forward a copy of the Order to BUYER and to Thurston
County Title Company’s escrow department and shall take all further actions
necessary to close the sale of the Property.




Purchase and Sale Agreement – page 11 of 25

--------------------------------------------------------------------------------




THIS AGREEMENT is hereby duly executed by BUYER and SELLER on the date written
below that party’s signature. The date of this Agreement is the date below
SELLER’S signature.

 

SELLER:
ESTATE of TRENA B. WORTHINGTON BUYER:*
POPE RESOURCES, a Delaware limited partnership, by Pope MGP, Inc., a Delaware
corporation, its General Partner ———————————————————   by Dorothy M. Wack
———————————————————— its Personal Representative by:         ———————————————————
Date:     its:         ———————————————————       Date:  September 28, 2004

 

Exhibits
A -  Legal Descriptions
B -  Special Warranty Deed
C -  Continuing Forestland Obligations

Burns & Williams
Lawyers
5508 - 35th Avenue NE
Seattle, WA 98105
206 527 5942

* BUYER’S EXECUTION MUST COMPLY WITH INSTRUCTIONS ATTACHED.




Purchase and Sale Agreement – Page 12 of 25

--------------------------------------------------------------------------------




Instructions for Execution of Purchase and Sale Agreement on Behalf of Buyer

A Purchase and Sale Agreement executed by an attorney or agent on behalf of the
Buyer shall be accompanied by an authenticated copy of his/her Power of Attorney
or other evidence of his/her authority to act on behalf of the Buyer.

If the Buyer is a corporation, the bid must be executed under the corporate seal
by some duly authorized officer of the corporation. There shall be attached to
the Purchase and Sale Agreement so much of the records of the corporation as
will show the official character and authority of the officer signing, duly
certified by the secretary or assistant secretary, under the corporate seal, to
be true copies.

If the Buyer is a partnership and all partners sign the bid with a notation that
there are no other partners, the Estate will not ordinarily require any proof of
the existence of the partnership. If all the partners do not sign the Purchase
and Sale Agreement, then the names of those partners who have not signed except
limited partners must be furnished on the Purchase and Sale Agreement and the
Estate, in its sole discretion, may require evidence of the authority of the
signer(s) to execute the Purchase and Sale Agreement on behalf of the
partnership.




Purchase and Sale Agreement – page 13 of 25

--------------------------------------------------------------------------------




EXHIBIT A

LEGAL DESCRIPTION OF PROPERTY
(JEFFERSON COUNTY, WASHINGTON)

BLOCK IV

PARCEL A:

The Northwest 1/4 of the Northwest 1/4 of the Northwest 1/4 of Section 19,
Township 27 North, Range 1 East, W.M., in Jefferson County, Washington.

EXCEPT that portion conveyed to Jefferson County for road purposes by deed
recorded April 9, 1965, under Auditor’s File No. 195646, records of Jefferson
County, Washington.

Situate in the County of Jefferson, State of Washington.

PARCEL B:

The North 1/2 of the Northeast 1/4 of the Southeast 1/4 of Section 33, Township
26 North, Range 1 West, W.M., in Jefferson County, Washington.

EXCEPT that portion conveyed to Jefferson County for road purposes by deed
recorded April 30, 1973, under Auditor’s File No. 217638, records of Jefferson
County, Washington.

Situate in the County of Jefferson, State of Washington.

PARCEL C:

The North 1/2 of the Northeast 1/4 of the Southeast 1/4 of the Northwest 1/4 and
the Northeast 1/4 of the Southwest 1/4 of the Northwest 1/4 and the Northwest
1/4 of the Southeast 1/4 of the Northwest 1/4 of Section 2, Township 26 North,
Range 1 West of the Willamette Meridian.

EXCEPTING THEREFROM that portion if any for right of way of Coyle road.

Situate in the County of Jefferson, State of Washington.

PARCEL D:

The South 1/2 of the Southeast 1/4 of the Southwest 1/4 of Section 10, in
Township 26 North, Range 1 West of the Willamette Meridian.

Situate in the County of Jefferson, State of Washington.




Purchase and Sale Agreement – page 14 of 25

--------------------------------------------------------------------------------




PARCEL E:

The West 1/2 of the Southwest 1/4 of Section 11, Township 26 North, Range 1 West
of the Willamette Meridian.

Situate in the County of Jefferson, State of Washington.

PARCEL F:

The West 1/2 of the Northwest 1/4 and Government Lot 1 in Section 14, Township
26 North, Range 1 West of the Willamette Meridian.

Situate in the County of Jefferson, State of Washington.

PARCEL G:

Northwest 1/4 of the Southwest 1/4 of Section 14, Township 26 North, Range 1
West of the Willamette Meridian.

Situate in the County of Jefferson, State of Washington.

PARCEL H

The East 1/2 of the Southwest 1/4 of Section 10, Township 27 North, Range 1
West, W.M.

Situate in the County of Jefferson, State of Washington.

PARCEL I:

The North 1/2 of the Northwest 1/4 and the East 1/2 of the Northeast 1/4, EXCEPT
that portion known as Coyle Road, Section 15 Township 27 North, Range 1 West,
W.M.

Situate in the County of Jefferson, State of Washington.

PARCEL J:

That portion of the East 1/2 of the Southeast 1/4 of Section 17 in Township 28
North, Range 1 West of the Willamette Meridian, lying East of the right of way
of the existing Quilcene-Center County Road, known as County Road No. 12; EXCEPT
right of way of Dabob Road.

Situate in the County of Jefferson, State of Washington.




Purchase and Sale Agreement – page 15 of 25

--------------------------------------------------------------------------------




PARCEL K:

The Southeast 1/4 of the Northeast 1/4 of Section 4 in Township 29 North, Range
1 West of the Willamette Meridian.

Situate in the County of Jefferson, State of Washington.

PARCEL L:

The East 60 feet of the Northeast 1/4 of the Southwest 1/4, in Section 1,
Township 27 North, Range 2 West of the W.M.

Situate in the County of Jefferson, State of Washington.

PARCEL M:

The East 60 feet of the North 1/2 of the Southeast 1/4 of the Southwest 1/4 in
Section 1, Township 27 North, Range 2 West of the W.M.

Situate in the County of Jefferson, State of Washington.

PARCEL N:

The North 1/2 of the Southwest 1/4, and the North 1/2 of the South 1/2 of the
Southwest 1/4 of Section 1, Township 27 North, Range 2 West of the Willamette
Meridian;

Excepting therefrom a strip of land 60 feet wide, running North and South along
the entire East line of the above described premises;

Also excepting the right of way of State Road No. 9.

Also excepting therefrom the following described property:

That portion of the North 1/2 of the Southwest 1/4, and the North 1/2 of the
South 1/2 of the Southwest 1/4 of Section 1, Township 27 North, Range 2 West, of
the Willamette Meridian described as follows: The North 381.23 feet of a 100
feet wide strip lying Southeasterly of and parallel with the Southeast margin of
SR 101 as shown on sheet 7 of 8 sheets of the map and profile of State Road No.
9, Jefferson County, Crocker Lake to Quilcene, approved September 28, 1926,
records of State of Washington. Department of Highways, Olympia, Washington.

Situate in the County of Jefferson, State of Washington.




Purchase and Sale Agreement – page 16 of 25

--------------------------------------------------------------------------------




PARCEL O:

The West 1/2 of the Southwest 1/4 of the Southwest 1/4 of Section 10, Township
27 North, Range 2 west, W.M.,

Situate in the County of Jefferson, State of Washington.

PARCEL P:

The Southeast 1/4 of the Southwest 1/4 of Section 10, Township 27 North, Range 2
West of the Willamette Meridian.

Situate in the County of Jefferson, State of Washington.

PARCEL Q:

The Northeast 1/4 of the Northwest 1/4 of Section 15, Township 27 North, Range 2
West of the Willamette Meridian.

Situate in the County of Jefferson, State of Washington.

PARCEL S:

The South 1/2 of the Southeast 1/4, EXCEPT that portion lying East of Lords Lake
Loop Road in Section 21, Township 28 North, Range 2 West, W.M.

Situate in the County of Jefferson, State of Washington.

PARCEL T:

South 1/2 of the Northeast 1/4, and the North 1/2 of the Southeast 1/4. All in
Section 21, Township 28 North, Range 2 West, W.M.

Situate in the County of Jefferson, State of Washington.

PARCEL U:

South 3/4 of the North 1/2 of the Northeast 1/4 of Section 21, Township 28
North, Range 2 West, W.M.

Situate in the County of Jefferson, State of Washington.

PARCEL V:

The Southwest 1/4 of the Southeast 1/4 of Section 22, Township 28 North, Range 2
West of the Willamette Meridian.

Situate in the County of Jefferson, State of Washington.




Purchase and Sale Agreement – page 17 of 25

--------------------------------------------------------------------------------




PARCEL W:

West 1/2 of Northwest 1/4 EXCEPT Lords Lake Road of Section 22, Township 28
North, Range 2 West, W.M.

Situate in the County of Jefferson, State of Washington.

BLOCK V

PARCEL R:

All that portion of the West 1/2 of the Southwest 1/4 of Section 13, Township 27
North, Range 2 West W.M., lying West of State Road No. 9, now known as Highway
101.

EXCEPT right of way for ditch of Quilcene, Irrigation Company, as per Resolution
filed November 6, 1917 under Jefferson County Commissioners proceedings recorded
in Volume J, pages 228 through 230.

ALSO EXCEPTING the following described property; Commencing at a point 990 feet
North of the Southeast corner of the Southwest 1/4 of the Southwest 1/4 of
Section 13, Township 27 North, Range 2 West; thence North 5 chains; thence West
10 chains; thence South 5 chains and thence East 10 chains to place of
beginning, in Section 13, Township 27 North, Range 2 West.

ALSO EXCEPTING the following described property; Beginning at a point on the
West line of the Northwest 1/4 of the Southwest 1/4 of Section 13, Township 27
North, Range 2 West, W.M., 40 feet South of the Northwest corner of said forty
acre tract; thence South 208 feet; thence East 416 feet; thence North 208 feet
to a point 40 feet South of the North line of said forty acre tract; thence West
416 feet to the place of beginning.

ALSO EXCEPT the following described property: Part of the Northwest 1/4 of the
Southwest 1/4 of Section 13, Township 27 North, Range 2 West, W.M., described as
follows:

Beginning at a point 30 feet North and 30 feet West of the Southeast corner of
the Northwest 1/4 of the Southwest 1/4 of said Section 13; thence West 630 feet;
thence north 415 feet; thence East 610 feet, more or less, to the Southwesterly
right of way line of the Olympic Highway; thence Southwesterly along said right
of way line to a point 30 feet West of the East line of the Southwest 1/4 of the
Northwest 1/4 of said Section 13; thence South 390 feet, more or less, to the
place of beginning.

ALSO EXCEPT the following described property: Beginning at the Northeast corner
of the Southwest 1/4 of the Southwest 1/4 of Section 13 in Township 27 North,
Range 2 West of the Willamette Meridian; thence West 690 feet to the TRUE POINT
OF BEGINNING; thence continuing West 417 feet and 4 inches; thence South 213
feet and 8 inches; thence East 417 feet and 4 inches; thence North 213 feet and
8 inches to the TRUE POINT OF BEGINNING; EXCEPTING THEREFROM the Northerly 5
feet now used for drainage purposes.




Purchase and Sale Agreement – page 18 of 25

--------------------------------------------------------------------------------




ALSO EXCEPT the following described property: Beginning at a point on the West
line of the Northwest 1/4 of the Southwest 1/4 of Section 13, Township 27 North,
Range 2 West, W.M., 40 feet South of the Northwest corner of said forty-acre
tract; thence South 208 feet to mark the place of beginning; thence proceeding
South 276 feet; thence East 158 feet; thence North 276 feet; thence West 158
feet to the point of beginning.

ALSO EXCEPT the following described property: A tract of land located in the
Northwest 1/4 of the Southwest 1/4 of Section 13,Township 27 North, Range 2
West, W.M. in Jefferson County, Washington; From the alleged location of the 1/4
corner between Sections 13 and 14 (said corner being in the Quilcene Cemetery
Road) thence South 15.0 feet to a 10 inch fence corner post; thence South 22.0
feet and South 89 1/2º East 411.3 feet to a point on the South edge of the right
of way of the Quilcene Cemetery Road, which point is the Northwest corner of the
tract of land herein described; From said Northwest corner South 89 1/2º East
168.5 feet along the Cemetary Road boundary to it’s intersection with the
boundary of the Olympic Highway; thence South 40º East 146.0 feet along said
highway boundary; thence South 50º West 150.0 feet; thence North 89 1/2º West
150.9 feet; and finally North 01º East 208.2 feet to the Northwest corner of the
tract.

ALSO EXCEPT the following described property; That portion of the Northwest 1/4
of the Southwest 1/4 of Section 13, Township 27 North, Range 2 West of the
Willamette Meridian, described as follows, to-wit; beginning at the Northeast
corner of the Northwest 1/4 of the Southwest 1/4 of said Section 13; thence
South along the East boundary line of said tract a distance of 889.5 feet;
thence South 87º 36’ West 54.6 feet to a point on the Southwesterly boundary
line of the right of way of State Road No. 9, said point being the TRUE POINT OF
BEGINNING; thence North 40º 42’ West along the boundary line of said road, 220.0
feet; thence South 76º 02’ West, 216.0 feet; thence South 0º 55’ East, 129.3
feet; thence North 87º 36’ East, 351.4 feet, to the point of beginning.

ALSO EXCEPT the following described property; Beginning at the Northwest corner
of the Southwest 1/4 of the Southwest 1/4 of Section 13, Township 27 North,
Range 2 West, W.M.; thence North along the West boundary of said Section 13, 467
feet; thence East 241 feet; thence South 675 feet; thence East 128 feet; thence
South 320 feet; thence West 369 feet, and thence North along the West boundary
of said Section 13, 528 feet to the point of beginning.

ALSO EXCEPT the following described property; Commencing at a point 990 feet
North of the Southeast Corner of the Southwest 1/4 of the Southwest 1/4, Section
13, Township 27 North, Range 2 West, W.M.; thence West 417.42 feet; thence South
208.71 feet; thence East 417.42 feet; thence North 208.71 feet to place of
beginning.




Purchase and Sale Agreement – page 19 of 25

--------------------------------------------------------------------------------




ALSO EXCEPT the following described property; All that portion of the Northwest
1/4 of the Southwest 1/4 of Section 13, Township 27 North, Range 2 West, W.M.,
lying within an area described as follows:

Beginning at the Northwest corner of the aforesaid Northwest 1/4 of Southwest
1/4, Section 13 which is the alleged location of 1/4 corner between Sections 13
and 24 (said corner being in Quilcene Cemetery Road) thence South 15 feet to a
10 inch fence corner post; thence South 22 feet to South edge of right of way of
Quilcene Cemetery Road; thence South 89 1/2º East 579.8 feet along South edge of
said road to intersection with Southerly edge of Olympic Highway right of way;
thence South 40º East 146 feet along said highway boundary to a point which is
the most Easterly corner of Tax #63; thence continuing South 40º East 150 feet;
thence South 68º West 673 feet to Southeast corner of Tax #62; thence West along
South boundary of Tax #62 to West line of Northwest 1/4 Southwest 1/4 Section
13; thence North along West boundary of the Northwest 1/4 of the Southwest; 1/4,
Section 13 to point of beginning;

EXCEPT those certain Tax numbers 57, 62, and 63 in said Northwest 1/4 of
Southwest 1/4, Section 13 as recorded in office of Jefferson County Auditor in
Volume 112, page 456; Volume 109, page 255; and Volume 118, page 345
respectively; and EXCEPT right of way for ditch of Quilcene Irrigation Company.

ALSO EXCEPT the following described property; Beginning at the Northeast corner
of the Northwest 1/4 of the Southwest 1/4, Section 13, Township 27 North, Range
2 West, W.M.; thence Southerly along its East boundary 889.5 feet; thence South
87º 36’ West 54.6 feet to a point on the Southwest side of Olympic Highway right
of way which is the Southeast corner of Tax #65 as described in deed to George
T. and Ora Richardson, husband and wife as recorded in Volume 119, page 271 of
DEEDS of Jefferson County Auditor, thence North 40º 42’ West 220 feet along the
boundary of Olympic Highway; thence South 76º 02’ West 216 feet to the Northwest
corner of Tax #65, the point of BEGINNINGS OF THIS DESCRIPTION, thence South 01º
West 130.4 feet along the West boundary of Tax #65 to its Southwest corner which
is on the North boundary of Tax #60 as described in deed to John E. Kruse as
recorded in Volume 115, page 489 of DEEDS of Jefferson County Auditor, thence
South 89º 30’ West 237.7 feet more or less along said North boundary of Tax #60
to its Northwest corner, thence North 00º 32’ East 75.8 feet more or less along
the West boundary of said Tax #60 extended to a point which lies South 76º 40’
West of point of beginning of this description and being on the North boundary
of Tax #65 extended, thence North 76º 40’ East 246.0 feet more or less to the
point of beginning.

ALSO EXCEPT that portion of conveyed to Jefferson County for Columbia Street as
per Quit Claim Deed recorded August 23, 1948 under Jefferson County Auditor’s
File No. 114866.

All situate in the County of Jefferson, State of Washington.

PARCEL X:

The North 495 feet of the Southeast 1/4 of the Northwest 1/4 of Section 33,
Township 30 North, Range 2 West of the Willamette Meridian, EXCEPT 20 feet on
the West side of said tract reserved for right of way; ALSO EXCEPT the right of
way for old Gardiner Road as conveyed July 3, 1935 under Jefferson County
Auditor’s File No. 74367.




Purchase and Sale Agreement – page 20 of 25

--------------------------------------------------------------------------------




TOGETHER WITH all that part of the East 792 feet of the Southwest 1/4 of the
Northeast 1/4 of Section 33, in Township 30 North, Range 2 West of the
Willamette Meridian, which lies South of the right of way of the existing
Olympic Highway, and North of the right of way granted for a re-location of said
Highway as per Warranty Deed recorded January 23, 1947 under Jefferson County
Auditor’s File No. 109311, along the South line of said forty-acre tract;
EXCEPTING THEREFROM that portion granted to the State of Washington for Primary
State Highway No. 9.

Situate in the County of Jefferson, State of Washington.




Purchase and Sale Agreement – page 21 of 25

--------------------------------------------------------------------------------




EXHIBIT B

FORM OF SPECIAL WARRANTY DEED

SPECIAL WARRANTY DEED

                The Grantor, Estate of Trena B. Worthington, deceased (for good
and valuable consideration in hand paid, the receipt and sufficiency of which
are hereby acknowledged) (for and in consideration of “I.R.C. Section 1031
Tax-Deferred Exchange of Like-Kind Real Property”), grants, bargains, sells,
conveys and confirms to POPE RESOURCES, a Delaware limited partnership, the
following described real estate, situated in the County of Jefferson, State of
Washington.

                The real property described on Exhibit A attached hereto and
incorporated herein by this reference,

                SUBJECT TO the exceptions, encumbrances and matters described on
Exhibit B attached hereto and incorporated herein by this reference.

                The Grantor for itself and its successors-in-interest does by
the presents expressly limit the covenants of this Deed to those herein
expressed, and excludes all covenants arising or to arise by statutory or other
implication, and does hereby covenant that Grantor will forever warrant and
defend the said described real estate against all persons whomsoever claiming or
to claim by, through, or under said Grantor and not otherwise.

                DATED as of _________________________________ , 2004.

 

  ESTATE OF TRENA B. WORTHINGTON     ————————————————————   By:      Dorothy M.
Wack               Personal Representative

    STATE OF WASHINGTON )   )  ss. COUNTY OF KING )

 

                I,
                                                                                             ,
Notary Public in and for the State of Washington, do hereby certify that on this
______________ day of ___________________, 2004 personally appeared before me
Dorothy M. Wack to me known to be the Personal Representative of the Estate of
Trena B. Worthington described in and who executed the within instrument and
acknowledged that she signed the same as her free and voluntary act and deed for
the uses and purposes herein mentioned and on oath stated that she was
authorized to execute the said instrument as Personal Representative of the
Estate.




Purchase and Sale Agreement – page 22 of 25

--------------------------------------------------------------------------------




                IN WITNESS WHEREOF, I have hereunto set my hand and official
seal the day and year first above written.  

  ——————————————————————   NOTARY PUBLIC in and for the State of Washington,  
residing at __________________________________   My appointment expires
________________________                     Print Name ______  




Purchase and Sale Agreement – page 23 of 25

--------------------------------------------------------------------------------




EXHIBIT C

CONTINUING FOREST LAND OBLIGATIONS

Washington State Department of Natural Resources
Notice of Continuing Forest Land Obligation

Sellers and buyers of land and perpetual timber rights have certain rights and
responsibilities when the land or perpetual timber rights are sold or
transferred. Where the land is subject to certain continuing forestland
obligations including without limitation Reforestation, Road Maintenance and
Abandonment Plans and Harvest Strategies along Type 4 Waters in Eastern
Washington, prior to the sale or transfer of the land or perpetual timber rights
the law requires that the following occur: 1) the seller shall notify the buyer
of the existence and nature of the obligation and 2) the buyer shall sign a
Notice of Continuing Forestland Obligation Form indicating the buyer’s knowledge
of such obligation. At the time of sale or transfer of the land or perpetual
timber rights the seller shall send the signed Form to the Department of Natural
Resources (DNR). The Form may be obtained from your DNR region office.

If the seller fails to notify the buyer about the continuing forest land
obligation referenced above, the seller shall pay the buyer’s costs related to
such continuing forest land obligation, (including all legal costs) incurred by
the buyer in enforcing the continuing forestland obligation against the seller.
Failure by the seller to send the required notice to the DNR at the time of sale
shall be prima facie evidence in all action by the buyer against the seller for
costs related to continuing forest land obligation, that the seller did not
notify the buyer of the continuing forest land obligation prior to sale. See RCW
73.09.070, RCW 76.09.390 and WAC 222-20-055.

There are also other types of continuing forestland obligations subject to
certain requirements, including without limitation Small Forest Landowner Forest
Riparian Easements and Landowner Landscape Plans. For more information contact
the DNR Regional Office.

CONTINUING OBLIGATIONS

 

Reforestation (RCW 76.09.070)                 |_| Obligation exists on the
property identified above and relates to the following Forest Practice
Application/Notification (FPA/N) Numbers (list all that apply, and attachment if
necessary):                 |X| No Reforestation obligation exists on the
property.     Road maintenance and Abandonment Plan (WAC 222-24-051)    
            |_| Obligation exists on the property identified above and relates
to the following Forest Practice Application/Notification (FPA/N) Numbers (list
all that apply, and attachment if necessary):                 |X| No Road Plan
obligation exists on the property.     Harvest Strategy along Type 4 Waters in
Eastern Washington (WAC 222-30-022 (2)(b))                N/A       Obligation
exists on the property identified above and relates to the following Forest
Practice Application/Notification (FPA/N) Numbers (list all that apply, and
attachment if necessary):                N/A       No Harvest Strategy
obligation exists on the property.




Purchase and Sale Agreement – page 24 of 25

--------------------------------------------------------------------------------




PROPERTY IDENTIFICATION

Land/Rights Sold/Transferred (circle one): Land and Timber                  Land
     Perpetual Timber Rights

Date that the Land/Rights was/were Sold/Transferred
(month/day/year): ____________________________ .

 

County/ies: _______________________________________________

 

DNR Region/s: ______________________________________________________

Legal Description of the Lands/Rights being Sold/Transferred (including county
parcel number/s, add attachment if necessary):
 _________________________________________________________________

_____________________________________________________________________________________
__________________________________________________________________________
______________________________________  

SELLER: BUYER: Signature:_____________________________
Signature:_____________________________ Date: ________________________________
Date: ________________________________ Print Name: ___________________________
Print Name: ___________________________ Title: ________________________________
Title: ________________________________ Address: _____________________________
Address: _____________________________ Phone: _______________________________
Phone: _______________________________    

 

NOTE TO SELLER

At the time of sale or transfer of the property or the perpetual timber rights:

The seller is responsible for delivering (by certified mail or in person) the
SIGNED ORIGINAL to the DNR Region Office in which the property is located.
However, if you choose to also have this form recorded by the county, the
original is delivered to the county and a copy delivered (by certified mail or
in person) to the DNR Region Office.




Purchase and Sale Agreement – page 25 of 25

--------------------------------------------------------------------------------